Citation Nr: 0003646	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due solely to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1965 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: residuals of a right ankle injury, rated as 20 
percent disabling; residuals of a left ankle injury, rated as 
20 percent disabling; right patellofemoral syndrome, rated as 
20 percent disabling; and left patellofemoral syndrome, rated 
as 20 percent disabling.  The combined service-connected 
disability rating is 70 percent.  

3.  The veteran has not worked on a full-time basis since 
either October 1993 or October 1994.  He had worked for the 
Post Office since 1982.  He retired from the Post Office due 
to disability from a hip disorder that became problematic 
following a work-related incident, as well as a back 
disorder.  Neither the back nor the hip disorder is service-
connected.  The September 1997 VA examiner states that the 
veteran's primary limiting factor concerning employability 
and daily activities was his reported inability to stand for 
more than a few minutes at a time.  However, he is unable to 
determine whether the main culprit is the hips, knees, or 
ankles.  Since retiring, the veteran has worked on a part-
time basis as a coach and substitute teacher.  He completed 
high school and about two years of college, or about 80 
credits.  He pursued a bachelor's degree in secondary 
education through VA's vocational rehabilitation but did not 
complete the program.  The veteran has not applied for Social 
Security disability benefits. 

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

A November 1996 rating decision shows that the RO had 
established the following service-connected disabilities and 
evaluations: residuals of a right ankle injury, rated as 20 
percent disabling; residuals of a left ankle injury, rated as 
20 percent disabling; right patellofemoral syndrome, rated as 
20 percent disabling; and left patellofemoral syndrome, rated 
as 20 percent disabling.

In June 1997, the veteran submitted a claim for entitlement 
to TDIU.  He was currently unemployed.  Although he related 
that he last worked on a full-time basis in October 1993 for 
the U.S. Post Office, he added that he worked approximately 
15 hours a week for the last 12 months.  From October 1993 to 
June 1997, the veteran 

worked as a substitute teacher and coach for about 10 hours a 
week.  He did not leave his last job due to disability.  He 
reported that he expected to receive disability retirement 
benefits.  The veteran indicated that he completed high 
school and two years of college.  He also participated in 
certified welder training in 1975 or 1976.  After the 
veteran's alleged date of disability, he undertook a VA 
vocational rehabilitation program with a secondary education 
major.  He related that he did not complete the program.  The 
veteran explained that he had only been able to find part-
time employment with the school for about 10 hours a week and 
only during the school months.  

An August 1997 statement from the Switzerland County School 
Corporation indicated that the veteran was employed as a 
substitute teacher and lay coach from 1983 to the present.  
He worked as a substitute on an as-needed basis for an 
estimated 12 hours per week.  He last worked in May 1997.  
Due to disability, the veteran did not travel between school 
buildings and used handicapped parking.  

The veteran was afforded a VA general medical examination in 
September 1997.  In addition to knee and ankle problems, he 
had a one-year history of diabetes mellitus, which he 
controlled with medication, osteoporosis in both hips that 
had worsened since falling while employed at the Post Office, 
and a herniated lumbar disc following a car accident.  He was 
currently a part-time substitute teacher and a part-time 
coach.  He last worked on a full-time basis in 1993.  The 
veteran generally complained of daily pain in the hips, 
knees, ankles, and low back, which severely limited his 
activities.  He coached cross-country runners from car or 
golf cart.  When seated properly, he was able to sit in one 
position for several hours.  He could only stand in one 
position for a few minutes before having to lean against 
something or sit down.  He could walk on a flat surface 
approximately 50 yards before he had to stop.  He could climb 
three to six steps before having to stop due to discomfort.  
The examiner commented that the veteran was obese and walked 
with a very slow gait, alternately favoring either lower 
extremity.  He had notable discomfort in the lower 
extremities on undressing and getting up and down from the 
exam table.  He was markedly out of breath on performing the 
maneuvers of the 

examination.  X-rays of the hips revealed bilateral 
osteoarthritis.  X-rays of the lumbar spine revealed 
osteoarthritis with bone spurs.  

The special orthopedic VA examination also performed in 
September 1997 focused on the service-connected knee and 
ankle disabilities.  He related having pain, weakness, 
stiffness, and swelling in both ankles, with increased 
discomfort with activity, as well as increased fatigability 
bilaterally.  Examination of the left ankle revealed mild 
soft tissue swelling and essentially absent dorsiflexion.  
Examination of the right ankle showed notable bony deformity 
of the lateral malleolus, essentially absent dorsiflexion, 
and mildly decreased plantar flexion.  There was decreased 
strength against moderate resistance bilaterally.  The 
veteran reported painful motion with all ankle use, though 
the examiner was not able to estimate resulting additional 
loss of motion.  X-rays of the ankles showed changes 
consistent with previous fracture.  With respect to the 
knees, the veteran reported symptoms including constant ache, 
intermittent weakness, stiffness, swelling, and increased 
fatigability.  He denied any incoordination, locking, or 
giving way.  He did not use knee braces.  The veteran had 
undergone arthroscopic right cartilage repair.  Anti-
inflammatory medications did not relieve his symptoms.  
Examination of the knees weakened movement to moderate 
resistance.  There was no instability, swelling, erythema, or 
tenderness to palpation.  Right knee motion was from 0 to 120 
degrees, with some discomfort at the end of flexion.  Left 
knee motion was from 0 to 130 degrees.  The examiner 
commented that it was unclear whether the respective amounts 
of decreased flexion were due to joint abnormality or to 
obesity.  He added that loss of motion due to pain could not 
be estimated.  X-rays of the knees showed degenerative 
arthritis in the right knee.  The diagnosis was post-
traumatic arthritic changes of the bilateral ankles with pain 
and osteoarthritis of the right knee.  Although the examiner 
commented that the veteran's primary limiting factor appeared 
to be the inability to stand for more than two or three 
minutes at a time, he indicated that it was extremely 
difficult to ascertain whether the hips, knees, or ankles 
were the primary problem, as they all hurt in an 
interconnected way.  

The veteran testified at a personal hearing in August 1998.  
He had not been employed on a full-time basis since October 
1994, when he was put on disability.  He had been a postal 
employee since 1982.  He sold stamps and sorted letters.  The 
veteran explained that he was now unable to sit and stand as 
required at that position.  He did not believe he had any 
skills from previous employment that would readily transfer 
to sedentary or light work.  He did not think he would be 
able to perform sedentary or light work, even with the proper 
training, due to problems with prolonged sitting, standing, 
and walking.  The veteran had approximately 80 hours of 
college credits.  He had not applied for Social Security 
disability benefits.  His doctors told him that his problems 
were going to get worse.  He had a cane and used a motorized 
cart whenever possible in stores.  The veteran was put on 
disability from the Post Office because of injuries sustained 
when a chair collapsed.  The disability was established 
because of the hip and the back, which are not service-
connected.  The veteran explained that the Post Office doctor 
only let him work five hours a day for the last two and one-
half years of his employment.  He felt he could not do 
sedentary work because the aching in the knees and legs 
rendered him unable to concentrate for very long.  In 1997, 
the veteran worked as a coach and a substitute teacher, 
earning a total of $4,622.00.  He was unable to coach certain 
sports, like basketball, because he could not show the 
students how to play.  He had a five-year substitute 
teacher's certificate.  He had applied for VA vocational 
rehabilitation but was told that he would have to transfer to 
a school that was too far away.  

In a March 1999 statement, the veteran again asserted that he 
was unable to work due to service-connected bilateral knee 
and ankle disabilities.  He conceded that the Post Office 
placed a lot of importance on the hip condition when it 
retired him based on disability.  He explained that, although 
his knees and ankle problems were not severe enough to render 
him unemployable when he retired from the Post Office, they 
had now become much worse.  

A March 1996 vocational rehabilitation report was associated 
with the claims folder in April 1999.  The veteran was 
seeking a bachelor's degree in secondary education.  It was 
noted that the program prognosis was unsatisfactory.  He had 
not complied with several program requirements.  It was also 
noted that he had failed several 

classes.  In addition, he had attended several schools and it 
was difficult to determine which credits could be transferred 
to his current program.  

Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
residuals of a right ankle injury, rated as 20 percent 
disabling; residuals of a left ankle injury, rated as 20 
percent disabling; right patellofemoral syndrome, rated as 20 
percent disabling; and left patellofemoral syndrome, rated as 
20 percent disabling.  The combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. §§ 4.25 
(combined ratings table), 4.26 (application of bilateral 
factor). 

First, the Board finds that, as the service-connected 
disabilities all affect the lower extremities, they are 
considered one disability for purposes of satisfying the 
percentage criteria set forth in 38 C.F.R. § 4.16(a).  

The next question is whether the veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities.  The Board finds that they do 
not.  The veteran reports that he has not worked on a full-
time basis since either October 1993 or October 1994 when he 
retired from the Post office, where he worked since 1982.  
The Board emphasizes that, by his own report, he retired due 
to disability from a hip disorder that became problematic 
following a work-related incident, as well as back problems.  
The back and hip disorders are not service-connected.  In 
September 1997, a VA examiner stated that the veteran's 
primary limiting factor concerning employability and daily 
activities was his 

reported inability to stand for more than a few minutes at a 
time.  However, he was unable to determine whether the main 
culprit was the hips, knees, or ankles.  Since retiring, the 
veteran worked on a part-time basis as a coach and substitute 
teacher.  He had completed high school and about two years of 
college, or about 80 credits.  VA vocational rehabilitation 
records show that he pursued a bachelor's degree in secondary 
education but did not complete the program.  The veteran has 
not applied for Social Security disability benefits.  
Considering the entire record, the Board does not find that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to his service-connected 
disabilities. 


ORDER

Entitlement to TDIU is denied. 




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 



